 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8
      KRISTA PEOPLES,

 9
                              Plaintiff,                           NO. C18-1173RSL

10
                       v.
                                                                   ORDER DENYING DEFENDANTS’
11
      UNITED SERVICES AUTOMOBILE                                   MOTION TO DISMISS
      ASSOCIATION, et al.,
12
                              Defendants.
13

14

15          This matter comes before the Court on “Defendants’ Motion to Dismiss.” Dkt. # 12.1

16   Plaintiff alleges that defendant United Services Automobile Association (“USAA”) engaged in
17   per se unfair acts in the business of insurance when it curtailed her benefits under the Personal
18
     Injury Protection (“PIP”) provisions of her automobile policy. Plaintiff specifically alleges that
19
     USAA refused to pay medical provider bills whenever a computerized review process indicated
20
     that the bill ran afoul of a pre-determined screen or limit. She alleges that the failure to
21

22   investigate or otherwise make an individualized determination regarding the reasonableness or

23   necessity of the provider’s charges before denying payment violates Washington’s insurance
24   regulations. See Folweiler Chiropractic, PS v. Am. Family Ins. Co., 5 Wn. App. 1002, 2018 WL
25

26
            1
                Defendants’ request for oral argument is denied.
27
     ORDER DENYING DEFENDANTS’
28   MOTION TO DISMISS - 1
 1   4087573, * 3-4 (Aug. 27, 2018). Plaintiff filed this lawsuit on behalf of similarly situated
 2   insureds asserting a claim under the Washington Consumer Protection Act (“CPA”).
 3
            Defendants seek dismissal of the CPA claim on the grounds that plaintiff has failed to
 4
     allege (1) an injury to “business or property” that is cognizable under the statute, (2) an unfair or
 5

 6   deceptive act or practice by defendants, (3) an act or practice that has the capacity to deceive a

 7   substantial portion of the public, or (4) a causal connection between defendants’ acts and a
 8   legally cognizable injury. Only the unfair/deceptive act, public interest, and the causation issues
 9
     are discussed below. The Court certified the injury to “business or property” issue to the
10
     Washington Supreme Court in a separate order.
11
            For purposes of this motion, the Court will assume the truth of plaintiff’s allegations and
12

13   draw all reasonable inferences in her favor. Usher v. City of Los Angeles, 828 F.2d 556, 561

14   (9th Cir. 1987).2 The question for the Court is whether the facts in the complaint sufficiently
15   state a “plausible” ground for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The
16
     allegations must give rise to something more than mere speculation that plaintiff has a right to
17
     relief. Twombly, 550 U.S. at 555.
18

19

20
            2
              To the extent defendants are challenging plaintiff’s ability to prove her allegation that
21
     defendants failed to investigate or otherwise make an individualized determination regarding the
22   reasonableness or necessity of the provider’s charges before denying payment, that issue cannot be
     decided in the context of a motion to dismiss. Plaintiff alleges that USAA’s screening mechanisms
23   resulted in coverage decisions being made without proper investigation, without knowing anything
     about the reasonableness of a specific provider’s charges, and without knowing why the provider
24   thought the treatment was necessary. The fact that defendants’ “Explanations of Reimbursement”
     contained a cryptic, formulaic note to “see attached physician letter”(see, e.g., Dkt. # 1-1 at 38) is
25
     insufficient to prove that defendants hired an independent medical examiner like the one in Koch v.
26   Mut. of Enumclaw Ins. Co., 108 Wn. App. 500, 504 (2001), to review the reasonableness and necessity
     of certain charges or otherwise disprove plaintiff’s allegations.
27
     ORDER DENYING DEFENDANTS’
28   MOTION TO DISMISS - 2
 1          Having reviewed the complaint under the appropriate standard, the Court finds that
 2   plaintiff has adequately alleged a per se unfair act,3 public interest, and a causal connection
 3
     between the unfair acts and the injuries alleged. If the Washington Supreme Court determines
 4
     that some or all of the type of injuries alleged are cognizable under the CPA, the claim may
 5

 6   proceed.

 7
            Dated this 4th day of March, 2019.
 8

 9
                                                    A
                                                    Robert S. Lasnik
10                                                  United States District Judge

11

12

13

14

15

16

17

18

19

20          3
               Defendants have not shown that plaintiff is bound by the terms of the settlement negotiated by
     the parties in MySpine, PS v. USAA Cas. Ins. Co., No. 12-2-32635-5 SEA (Wn. Super. Ct. Sept. 11,
21
     2015), or that the Final Approval Order entered in that case bars the claims asserted here. The order
22   specifically states that “nothing herein shall be construed as affecting or limiting any claim that the
     USAA Entities’ policies or practices . . . are unfair consumer protection act practices . . . .” Dkt. # 12-1
23   at 18 (¶ 29). The state court was apparently willing to sign off on the parties’ agreement that using a
     computerized screening methodology, in and of itself, is not a breach of applicable law. That does not,
24   however, mean that using a computerized screening methodology immunizes defendant from future
     claims. A claim, such as that asserted here, that USAA failed to make an adequate investigation of
25
     reasonableness or necessity despite the use of a computerized screening methodology, is not barred by
26   the MySpine settlement documents.

27
     ORDER DENYING DEFENDANTS’
28   MOTION TO DISMISS - 3
